     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 1 of 18



                    United States District Court
                     District of Massachusetts

                                    )
Emily M. Murray,                    )
                                    )
           Plaintiff,               )
                                    )
           v.                       )
                                    )    Civil Action No.
Uber Technologies, Inc. and         )    20-11250-NMG
Frederick Q. Amfo,                  )
                                    )
           Defendants.              )
                                    )



                         MEMORANDUM & ORDER

GORTON, J.

     Plaintiff Emily Murray (“Murray” or “plaintiff”) alleges

that defendant Frederick Q. Amfo (“Amfo”) sexually assaulted her

in April, 2018, while driving for Uber Technologies, Inc.

(“Uber”, collectively with Amfo, “defendants”).

     Pending before the Court are the motions of plaintiff to

remand this case to state court and of defendant to dismiss

plaintiff’s complaint.

I.   Background

     A.   Parties

     Defendant Uber is a Delaware corporation with its

headquarters in San Francisco, California.       It is a

transportation network company that uses a mobile software

                                 - 1 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 2 of 18



application (“the Uber app”) to match individuals seeking

prearranged transportation (“riders”) with non-professional

drivers seeking customers (“Uber drivers”).       The Uber app is

free for both riders and drivers to download and install on

their smartphones.   The application process for becoming an Uber

driver involves an entirely online application requiring a valid

driver’s license, vehicle registration and proof of insurance.

    Defendant Amfo is a resident of Quincy, Massachusetts and,

at the time of the alleged events, was an Uber driver.

    Plaintiff Murray is resident of Weymouth, Massachusetts.

    B.   Factual Background

    Plaintiff alleges that on April 8, 2018, at approximately

1:45 A.M., she requested a ride through the Uber app from

Quincy, Massachusetts, to her home in Weymouth, Massachusetts.

The Uber app matched plaintiff with Amfo and Amfo picked

plaintiff up in Weymouth.     Instead of driving plaintiff to her

prearranged destination, Amfo allegedly parked on a poorly lit

street and proceeded to rape plaintiff in his vehicle.

    Amfo was arrested and charged with one count of rape.             An

immigration detainer was also issued because Amfo was unlawfully

present in the United States.     After his arraignment, Amfo

posted bail and, before surrendering his passport, boarded a



                                 - 2 -
      Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 3 of 18



plane and absconded to Ghana.      He has, apparently, not been

located.

      C.   Procedural Background

      Plaintiff filed her complaint in Massachusetts Superior

Court for Norfolk County in June, 2020, alleging general

negligence against Uber (Count I); negligent hiring, training,

retention, supervision and management against Uber (Count II);

and assault, battery, false imprisonment and intentional

infliction of emotional distress against Uber as a common

carrier and on a theory of respondeat superior and against Amfo

individually (Counts III, IV, V and VI).

      Uber timely removed the case to this Court on the basis of

diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).             Uber

filed its motion to dismiss in July, 2020, which plaintiff

timely opposed.    Plaintiff then filed a motion to remand the

case to state court on grounds of improper removal.

II.   Motion for Remand

      Plaintiff seeks remand of this case because Uber

purportedly removed it without the consent of the co-defendant,

Amfo, in violation of 28 U.S.C. § 1446(b)(2).        Uber responds

that plaintiff utilized an incorrect method of service of

process upon Amfo and, therefore, his consent to removal was not

required.

                                   - 3 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 4 of 18



     A.   Legal Standard

     A defendant is entitled to remove

     [a]ny civil action brought in a State court of which
     the district courts of the United States have original
     jurisdiction . . . to the district court of the United
     States for the district and division embracing the
     place where such action is pending.

28 U.S.C. § 1441(a).    A notice of removal must be filed within

30 days of receipt of the complaint. § 1446(b)(1).        The so-

called “rule of unanimity” provides that only properly joined

and served defendants must consent to removal. § 1446(b)(2)(A);

Sutler v. Redland Ins. Co., No. 12-10656-RWZ, 2012 WL 5240124,

*3 (D. Mass. Oct. 24, 2012) (citing Pullman Co. v. Jenkins, 305

U.S. 534, 540–41 (1939)); see also Acosta Oliveras v. Pittsburgh

Corning Corp., 36 F. Supp. 2d 443, 444 (D.P.R. 1999).

     B.   Application

     Plaintiff contends that she served Amfo in accordance with

Mass. Gen. L. c. 90, § 3A, which provides

     [t]he acceptance by a person who is a resident of any
     other state or country of the rights and privileges
     conferred by section three,1 as evidenced by the
     operation, by himself or agent, of a motor vehicle or
     trailer thereunder . . . in this commonwealth
     otherwise than under said section, shall be deemed
     equivalent to an appointment by him of the registrar,
     or his successor in office, to be his true and lawful
     attorney upon whom may be served all lawful processes
     in any action or proceeding against him or his

1 Mass. Gen. L. c. 90, § 3 generally permits the operation of
out-of-state registered vehicles in Massachusetts.

                                 - 4 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 5 of 18



    executor or administrator, growing out of any accident
    or collision in which such person or his agent may be
    involved while operating a motor vehicle or trailer on
    such way or in such place, and said acceptance or
    operation shall be a signification of his agreement
    that any such process against him, or his executor or
    administrator, which is so served shall be of the same
    legal force and validity as if served on him
    personally.

If § 3A applies, then service may be effectuated by

    leaving a copy of the process . . . in the hands of
    the registrar, or in his office, and by giving the
    defendant notice . . .

Mass. Gen. c. 90, § 3C.

    The bolded language plainly conditions the applicability of

§ 3A, which permits the method of service outlined in § 3C, upon

plaintiff’s demonstration that her claim “gr[ew] out of any

accident or collision.” Id.    Such clear and unambiguous language

will be interpreted according to its plain meaning. In re Fin.

Oversight & Mgmt. Bd. For Puerto Rico, 919 F.3d 121, 128 (1st

Cir. 2019).

    Although the alleged criminal misconduct occurred in Amfo’s

vehicle, it did not grow out of or otherwise involve an

“accident or collision.”    The authorized procedure for service

of process outlined in § 3A is, therefore, unavailable to

plaintiff and her attempted service on Amfo is ineffective.

    Apparently acknowledging the inapplicability of § 3A,

plaintiff argues for the first time in her reply brief that



                                 - 5 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 6 of 18



service was actually effectuated under Mass. Gen. L. c. 90 § 3D

rather than § 3A.   That provision provides that

    [a]pplication for registration of a motor vehicle or
    trailer or for a license to operate motor vehicles
    shall constitute and irrevocably appoint, in case the
    certificate of registration or license applied for is
    issued, the registrar or his successor in office the
    true and lawful attorney of the applicant, upon whom
    may be served all lawful processes in any action or
    proceeding against him, or his executor or
    administrator, growing out of any accident or
    collision in which he or his agent may be involved
    while operating a motor vehicle within the
    commonwealth . . .

Mass. Gen. L. c. 90, § 3D (emphasis supplied).       Arguments raised

for the first time in a reply brief are generally deemed waived.

See, e.g., Noonan v. Wonderland Greyhound Park Realty, LLC, 723

F. Supp. 2d 298, 349 (D. Mass. 2010).      In any event, as the

bolded language demonstrates, plaintiff’s contention that

service was properly effectuated pursuant to § 3D fails for the

same reason that §§ 3A and 3C are inapplicable.

    Accordingly, the rule of unanimity does not apply and

plaintiff’s motion for remand will be denied.

III. Motion to Dismiss

    A.   Legal Standard

    To survive a motion to dismiss, a claim must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.


                                 - 6 -
      Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 7 of 18



Twombly, 550 U.S. 544, 570 (2007).        In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference and matters of which judicial notice

can be taken. Nollet v. Justices of Trial Court of Mass., 83 F.

Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st

Cir. 2000).

      Furthermore, the Court must accept all factual allegations

in the claim as true and draw all reasonable inferences in the

claimant’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

69 (1st Cir. 2000).      If the facts in the claim are sufficient to

state a cause of action, a motion to dismiss must be denied. See

Nollet, 83 F. Supp. 2d at 208.

      Although a court must accept as true all the factual

allegations in a claim, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).         Threadbare

recitals of legal elements which are supported by mere

conclusory statements do not suffice to state a cause of action.

Id.

        B. Application

      Plaintiff alleges that Uber is liable for the tortious

misconduct of Amfo either because Uber is a common carrier or

because it is vicariously liable.      Plaintiff further alleges


                                  - 7 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 8 of 18



that Uber is directly liable for its own negligence in failing

to implement adequate safety measures as well as for negligent

hiring, training, retention and management.

    Uber responds that (1) it is a Transportation Network

Company (“TNC”), not a common carrier and, therefore, not

subject to common carrier liability; (2) Amfo’s actions fall

outside of the scope of respondeat superior liability; and (3)

plaintiff fails to state a claim of negligence or negligent

hiring, training, retention, supervision and management.

          1.   Procedural Deficiency

    As a preliminary matter, plaintiff contends that Uber’s

motion to dismiss must be denied on procedural grounds because

Uber failed to comply with Local Rule 7.1(a)(2) of the Local

Rules of the United States District Court for the District of

Massachusetts (“L.R. 7.1(a)(2)”).     That rule provides that no

motion may be filed

     unless counsel certify that they have conferred and
     have attempted in good faith to resolve or narrow the
     issue.

    Failure to comply with the “meet and confer”

requirement of L.R. 7.1(a)(2) primarily implicates the

Court.   It is designed to force parties to present issues

to the Court only after they have determined that judicial




                                 - 8 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 9 of 18



intervention is necessary. See Converse, Inc. v. Reebok

Intern. Ltd., 328 F. Supp. 2d 166, 170-71 (D. Mass. 2004).

    In an attempt to justify its non-compliance with L.R.

7.1(a)(2), Uber contends that the “meet and confer”

requirement applies only after the Court establishes a

“framework for the disposition of motions” pursuant to L.R.

7.1(a)(1).   But the rule contains no exception for motions

to dismiss or any other motions filed before a “framework”

for motions has been established and thus the requirement

plainly applies to all motions filed in this district.

    A district court possesses “great leeway in the

application and enforcement of its local rules.” United

States v. Roberts, 978 F.2d 17, 20 (1st Cir. 1992); see

also Padmanabhan v. Healey, 159 F. Supp. 3d 220, 226 (D.

Mass. 2016).   Here, Uber’s failure to observe L.R.

7.1(a)(2) would warrant a mild sanction but, recognizing

that Uber was operating under a misconception of the rule,

the Court will not impose one.     Instead, it will require

that any future motions in this case be accompanied by an

affidavit signed by the attorney filing the motion under

the pains and penalties of perjury stating the time, date

and person with whom the L.R. 7.1(a)(2) conference was




                                 - 9 -
        Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 10 of 18



held.    Failure to submit such an affidavit may result in

sanctions.

             2.    Common Carrier Liability

     Common carriers have a duty to provide safe transport for

their passengers. Gilmore v. Acme Taxi Co., 212 N.E.2d 235, 236

(Mass. 1965) (citing Jackson v. Old Colony St. Ry., 92 N.E. 725,

727 (Mass. 1910)).       That duty includes protecting passengers

from intentional torts committed by certain agents of the common

carrier. See, Gallant v. Gorton, 581 F. Supp. 909, 910 n.1 (D.

Mass. 1984); see also, Gilmore, 212 N.E.2d at 236; Jackson, 92

N.E. at 727.

     In Massachusetts, a common carrier is an entity that

     operate[s] any motor vehicle upon any public way in
     any city or town for the carriage of passengers for
     hire, in such a manner as to afford a means of
     transportation similar to that afforded by a railway
     company, by indiscriminately receiving and discharging
     passengers along the route on which the vehicle is
     operated or may be running, or for transporting
     passengers for hire as a business between fixed and
     regular termini . . . .

Mass. Gen. L. c. 159A, § 1 (“the Common Carrier Statute”).                A

TNC, on the other hand, is an “entity that uses a digital

network to connect riders to drivers to pre-arrange and provide

transportation.” Mass. Gen. L. c. 159A 1/2, § 1 (“the TNC

Statute”).     TNCs are expressly exempt from the Department of

Public Utilities’ (“DPU”) “rate or common carrier requirements


                                    - 10 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 11 of 18



pursuant to chapters 159, 159A or 159B.” Mass. Gen. L. c. 159A

1/2, § 2(h).

    Uber is, indisputably, a TNC.         Indeed, the Massachusetts

Legislature enacted the TNC statute with a clear intent to

regulate entities like Uber and Lyft. See Boston Taxi Owners

Ass’n v. City of Boston, 180 F. Supp. 3d 108, 113 (D. Mass.

2016) (“Recent amendments to the state regulations establish

standards for the registration of motor vehicles providing

services for [TNCs], such as Uber, Lyft and Sidecar.”).         Uber

contends that, as a TNC, § 2(h) of the TNC Statute expressly

exempts it from common carrier regulations and, therefore, it

cannot be subject to common carrier liability. See Mass. Gen. L.

c. 159A 1/2, § 2(h).

    Uber’s vigorous argument is nevertheless unavailing. Id.

Far from conclusively resolving the issue of what standard

applies to Uber’s tort liability, § 2(h) simply clarifies that

Uber is not bound by certain DPU rate and regulatory

requirements.   Absent any statutory basis for determining the

applicable standard of liability, the Court considers common law

analogs.   As is historically the case in actions involving Uber,

taxicab companies, which are common carriers, provide an apt

analogy.   As this Court has previously stated, noticeable and

evolving differences exist between taxis and TNCs and whether



                                 - 11 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 12 of 18



the two are similarly situated is not an issue easily

disentangled and is subject to reassessment as the

transportation network industry evolves. Boston Taxi Owners

Association, Inc. v. City of Boston, 180 F. Supp. 3d 108, 118

(D. Mass. 2016).

    Accepting all factual allegations in the complaint as true

and drawing all reasonable inferences in plaintiff’s favor,

plaintiff has stated a plausible claim that Uber should be held

to the common carrier standard of liability because it operates

in substantially the same manner as taxi cab companies. See,

e.g., Gilmore,212 N.E.2d at 236.

    Specifically, plaintiff alleges that Uber’s ride-sharing

service is available to the general public through use of the

free Uber app; Uber drivers are prohibited from refusing to

provide services based on, among other things, the rider’s

destination, income, background or race; Uber’s sole source of

revenue derives from riders; and Uber instructs its drivers to

comply with all relevant state, local and federal law regarding

the transportation of individuals with disabilities.         Such

allegations support plaintiff’s claim that Uber should be

subject to common carrier liability because it

    holds [itself] out as furnishing transportation to any
    and all members of the public who desire such service
    insofar as [its] facilities enable [it] to perform the
    service.

                                 - 12 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 13 of 18



See Mt. Tom Motor Lines, Inc. v. McKesson & Robbins, Inc., 89

N.E.2d 3, 5-6 (Mass. 1949).

    Plaintiff has further alleged that, despite Uber’s

classification of its drivers, including Amfo, as independent

contractors rather than employees, Uber exercises control over

its drivers sufficient to hold Uber liable under the common

carrier standard of liability for the torts of its drivers. See

Gilmore, 212 N.E.2d at 236 (“If a passenger is assaulted and

insulted, through the negligence or the willful misconduct of

the carrier's servant, the carrier is necessarily responsible.”

(quoting Jackson, 92 N.E. at 727)).       Plaintiff specifically

alleges that Uber retains the right to terminate its drivers at

will, establishes the rate for any given ride, prohibits drivers

from negotiating fees, does not disclose ride destinations until

a driver accepts a ride and requires payment to be completed

through the Uber app.    Plaintiff further alleges that she was

assaulted by Amfo during a ride requested through the Uber app

which Uber assigned to Amfo.

    Although discovery may reveal that Uber operates in a

manner sufficiently distinct from common carriers or exercises

insufficient control over its drivers, plaintiff has at least

stated a claim that, here, Uber is a common carrier and may be

held liable for Amfo’s tortious misconduct.



                                 - 13 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 14 of 18



          3.    Respondeat Superior

    Plaintiff submits that if Uber is not a common carrier, it

is nonetheless liable for Amfo’s actions under a theory of

respondeat superior.    Uber rejoins that it cannot be held

vicariously liable for Amfo’s misconduct because (1) Amfo was

not its employee and (2) the alleged assault occurred outside

the scope of Amfo’s contract.

    In Massachusetts, an employer may be held liable for torts

committed by its employee if the misconduct occurred within the

course and scope of the employment. Doe v. Medeiros, 266 F.

Supp. 3d 479, 484 (D. Mass. 2017).        Conduct occurs within the

course and scope of employment if:

    (1) it is of the kind for which [the employee] is
    hired to perform; (2) it occurs within the authorized
    time and space limits and (3) it was motivated, at
    least in part, by a purpose to serve the employer.

Id. at 490.    The test is, in effect, whether the alleged conduct

is the “kind of thing that in a general way employees of this

kind do in employment of this kind.” Kansallis Finance Ltd. v.

Fern, 659 N.E.2d 731, 735 (Mass. 1996).

    The Massachusetts Supreme Judicial Court has held in no

uncertain terms that “rape and sexual assault . . . do not serve

the interests of the employer” and are “not motivated by a

purpose to serve the employer.” Doe v. Purity Supreme, Ltd., 664

N.E.2d 815, 820 (Mass. 1996).     Accordingly, in Massachusetts,

                                 - 14 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 15 of 18



employers may not be held vicariously liable for the sexual

misconduct of their employees. See, e.g. id.; see also, Doe, 266

F. Supp. 3d at 491 (“[T]he Massachusetts Supreme Judicial Court

has declined to rule that employers are vicariously liable for

sexual assaults.”); Petrell v. Shaw, 902 N.E.2d 401 (Mass. 2009)

(holding that bishop and archdiocese were not liable for the

sexual misconduct of a rector because rector was not “acting

within the scope of his employment duties when he engaged in a

sexual relationship with the plaintiff”).

    The Court need not resolve whether Amfo is an Uber employee

rather than an independent contractor because, as a matter of

law, sexual assault necessarily falls outside the scope of

employment.    Accordingly, plaintiff’s alternative theory of

vicarious liability fails.

          4.    General Negligence

    Plaintiff also seeks to hold Uber directly liable for its

alleged negligence in failing to implement proper ride safety

and security features.    To state a claim for negligence,

plaintiff must allege that (1) Uber owed her a duty of

reasonable care; (2) Uber breached that duty; and (3) plaintiff

suffered damages (4) caused by Uber’s breach. Saldivar v.

Racine, 818 F.3d 14, 20-10 (1st Cir. 2016).




                                 - 15 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 16 of 18



    Plaintiff alleges that Uber breached its duty to provide

her safe travel while utilizing Uber’s services.        She contends

that Uber unreasonably failed to implement adequate safety and

security measures such as features that would alert authorities

of erratic or unexpected driver misconduct.       According to

plaintiff, Uber should have known that its failure to implement

safety features would cause her the kind of injuries she

sustained.    Such allegations, taken as true, state a claim for

negligence.

           5.   Negligent Hiring, Training, Retention,
                Supervision and Management

    Plaintiff also seeks to hold Uber directly liable for

negligent hiring, training, retention and management.         An

employee may be held liable for the actions of its agent if the

employer

    knew, or should have known, that the offending
    employee had a proclivity to commit the complained-of
    acts, and that the employer nevertheless failed to
    take corrective action.

Vicarelli v. Business Intern., Inc., 973 F. Supp. 241, 246 (D.

Mass. 1997).

    Plaintiff alleges that Uber knew or should have known that

Amfo would be a danger to passengers and cause the kind of harm

that plaintiff suffered.    Plaintiff does not, however, plead any

facts in support of her causation argument.       For example, she


                                 - 16 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 17 of 18



does not identify any “red flags” in Amfo’s background or

employment history that should have alerted Uber to Amfo’s

propensity for sexual assault.     Neither does she explain how

additional training, supervision or management would have

prevented, or at least minimized the risk of, Amfo sexually

assaulting plaintiff.

    Although the motion to dismiss standard is not onerous, a

plaintiff must present more than such threadbare recitals of

legal elements supported only by conclusory statements. Ashcroft

v. Iqbal, 556 U.S. 662 (2009).     Consequently, plaintiff’s claim

for negligent hiring, training, retention, supervision and

management against Uber (Count II), will be dismissed.




                                 ORDER

    For the foregoing reasons, the motion of plaintiff Emily

Murray for remand (Docket No. 18) is DENIED.

    The motion of defendant Uber Technologies, Inc. (“Uber”) to

dismiss plaintiff’s complaint (Docket No. 5) is,

    (a)   with respect to plaintiff’s claim of negligent hiring,

          training, retention, supervision and management

          (Count II), ALLOWED,




                                 - 17 -
     Case 1:20-cv-11250-NMG Document 29 Filed 09/11/20 Page 18 of 18



    (b)   with respect to those portions of Counts III, IV, V

          and VI that seek to hold Uber vicariously liable for

          the allegedly tortious misconduct of defendant

          Frederick Amfo on a theory of respondeat superior,

          ALLOWED, but

    (c)   otherwise, DENIED.



So ordered.



                                   /s/ Nathaniel M. Gorton
                                   Nathaniel M. Gorton
                                   United States District Judge



Dated September 11, 2020




                                 - 18 -
